Citation Nr: 1629800	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-21 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran had active duty service from February 2004 to February 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was scheduled for a Board hearing in February 24, 2016.  His representative stated in a February 1, 2016, statement that he was aware of the Veteran's upcoming hearing, but after making numerous attempts to contact the Veteran, he had received no response.  The Veteran failed to report for this hearing and provided no explanation for his failure to report.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015). 

The Board finds that the issue of entitlement to TDIU has been reasonably raised by the record.  Although the claim was denied in January 2015, the Veteran filed an untimely notice of disagreement in April 2016, but that indicates intent to seek that benefit.  Therefore, that claim is part of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim for TDIU is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's PTSD with alcohol dependence has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination in March 2010.  That examination and its associated report are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In June 2014, the Veteran was scheduled for a VA examination by the Houston VA medical center and notified by mail, but the Veteran did not report to the scheduled examination.  The Veteran's representative states in a November 2014 statement that VA treatment records show that the Veteran's landlord was filing for eviction in July 2013 and in November 2013 the Veteran was living at his in-laws' house.  However, there was no indication of any address change.  The representative stated, "[u]nfortunately, I have not recently heard from Mr. [redacted] and have the same mailing address that is reflected on the first page of the SSOC [supplemental statement of the case]."  Based on these facts, the Veteran's representative avers that is reasonable to presume that the Veteran was unaware of the VA examination appointment. 

In the normal course of events it is the burden of the Veteran to keep the VA apprised of his whereabouts, and that if he does not do so there is no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information, there is a duty on the part of the Veteran to cooperate with VA in developing claims.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565 (2008).  

Although the Veteran's representative contends the Veteran did not receive any notification of a scheduled VA examination, there is a presumption of regularity to all manner of VA processes and procedures.  The presumption of regularity provides that, in the absence of clear evidence to the contrary, there is a presumption that public officers have properly discharged their official duties.  Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 2004); Sickels v. Shinseki, 643 F.3d 1362(Fed.Cir. 2011).  Clear evidence is required to rebut the presumption of regularity.  Miley v. Principi, 366 F.3d 1343 (Fed.Cir. 2004).

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  A June 2014 inquiry notes a VA examination was requested on June 13, 2014, and it is presumed the Veteran received mailed notice the VA examination.  Moreover, there is no indication notification was sent to an incorrect address other than the most recent address of record for the Veteran.  

Therefore, VA has satisfied the duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Increased Rating

The Veteran claims that his service-connected PTSD with alcohol dependence is more severe than the rating assigned.  Disability ratings are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2051).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In this case, the Veteran is in receipt of a 30 percent disability rating for PTSD with alcohol dependence under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

PTSD, as a psychiatric disability, is rated under a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).   

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

A 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating based on the occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  However, when rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Global Assessment Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining an evaluation.  38 C.F.R. § 4.130 (2015).

The Board notes that a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of PTSD. 

It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2009 VA treatment record that notes the Veteran reported his PTSD symptoms were frequent nightmares, sleep difficulties, recurrent intrusive thoughts, avoidance, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He was a waiter and did not like his job.  He had lost several jobs in the past because of alcohol and anger.  The record notes he presented as appropriately groomed, cooperative, and his affect was unremarkable.  He was diagnosed with PTSD, anxiety disorder, depressive disorder, major depressive disorder, substance abuse, alcohol abuse/dependence, and cannabis abuse/dependence.  He was assigned a GAF score of 50. 

In another VA treatment record written later that day, the Veteran reported he began smoking marijuana to ease his thoughts during the day and drinking to be able to sleep at night.  He gradually had to increase his marijuana and alcohol intake over time and was currently drinking about 12 beers an evening and smoked marijuana four to five times a day.  He had punched walls a few times and had been in two physical altercations.  He also felt anxious in crowds and was easily startled.  He further reported a good relationship with his girlfriend and mother.  He was diagnosed with PTSD, alcohol and marijuana abuse, and was assigned a GAF score of 55. 

A February 2010 VA treatment record notes the Veteran was last seen at VA for treatment in March 2009, at which time he was restarted on medications for depression and PTSD.  The Veteran reported he stopped going to the VA for treatment and started self-medicating with alcohol.  In the last few months, he stopped drinking alcohol, got a job working at a refinery, and had new baby.  He also reported that he liked to do things with his fiancé, worked out twice a week, and music helped with his stress.  The report notes the Veteran was alert and cooperative, appropriately dressed, and affect was euthymic.  His cognition was grossly intact and thought process was clear, logical, and goal-directed.  He was assessed with depression and PTSD, and had increased anxiety related to constant exposure to a mosque across the street.  He was not sleeping, and had increased symptoms of irritability and anger.  

At a March 2010 VA psychiatric examination, the Veteran reported constant symptoms of anger, irritability, intrusive thoughts, avoidance, intense distress with reminders, nightmares, sleep problems, hypervigilance, suspiciousness, feeling like he was in combat, that he startled easily, concentration problems, emotional detachment, not wanting to discuss his combat experiences, recurrent recollections, and persistent restricted range of effect.  He had worked as a waiter for 18 months and his relationship with his supervisor was fair and his relationship with his co-workers was good.  He then worked at a refinery for six months, where he had a good relationship with his supervisor and co-workers.  Currently, he had not worked for six weeks because he was laid off.  

On medical examination, the Veteran presented as appropriate in appearance, hygiene, and behavior.  His affect and mood were normal.  Concentration was within normal limits.  There were signs of suspiciousness, and thought process was appropriate.  Suicidal and homicidal ideations were absent.  The examiner diagnosed the Veteran with PTSD, alcohol dependence in early sustained remission, cannabis abuse resolved, and noted the multiple diagnoses were related and the secondary diagnosis represented a progression of the primary diagnosis because the Veteran used those substances to self-medicate symptoms of PTSD.  The Veteran was also assigned a GAF score of 70.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  That finding was supported by the Veteran's symptoms of anxiety, suspiciousness, chronic sleep impairment, irritability, and anger.  He had no difficulty understanding commands.  Also, while the Veteran had thoughts to injure him or others, there was no imminent threat at the current time.  The examiner noted that the Veteran had a risk of acting on his angry thoughts towards Muslims because of his experiences in Iraq.  The examiner noted that the prognosis for the psychiatric condition was good. 

A June 2012 VA treatment record notes the Veteran reported his relationship with his wife, who he married in April 2012, was wonderful.  He had some college friends and had three to four close friends.  He felt he had good social support.  The report notes the Veteran's affect was euthymic, stable, and appropriate.  He was diagnosed with PTSD, and depressive disorder, not otherwise specified, and assigned a GAF score of 58.  

The Veteran was schedule for additional examination, but did not report for the examination.  Therefore, the record does not contain more recent evidence.  The Board will rate the claim based on the evidence of record.  38 C.F.R. § 3.655 (2015).

Based on the evidence of record, the Board finds the preponderance of the evidence of record is against the assignment of a rating in excess of 30 percent for service-connected PTSD with alcohol dependence.  The Veteran's PTSD has been manifested by avoidance, anxiety, hypervigilance, suspiciousness, irritability, trouble sleeping, and anger.  That symptomatology has resulted in the assignment of GAF scores ranging from 50 to 70, indicating mild to moderate symptoms, with a score of 50 being the highest score in the serious symptoms range.  Additionally, the March 2010 VA examiner found the Veteran presented as appropriate.  The Veteran's affect and mood were normal.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

Although a March 2009 VA treatment record notes that the Veteran had punched walls a few times and had been in two physical altercations, the February 2010 VA treatment record notes the Veteran had increased symptoms of irritability and anger, and the March 2010 VA examiner noted the Veteran had thoughts to injure himself or others and had a risk of acting on his angry thoughts towards Muslims, the Board finds a higher rating is not warranted.  A March 2009 record also notes the Veteran reported he had a good relationship with his girlfriend and mother and the February 2010 VA treatment record notes the Veteran reported he liked to do things with his fiancé, worked out twice a week, and music helped with his stress.  Additionally, during a March 2010 VA psychiatric evaluation the Veteran reported he had a good relationship with his co-workers, the examiner found there was no imminent threat at the current time of the Veteran injuring himself or others, and opined that the prognosis for the psychiatric condition was good.   Furthermore, the June 2012 VA treatment record notes the Veteran reported he had a wonderful marriage, had some college friends, had three to four close friends, and felt he had good social support.

Based on the evidence of record, the Board finds the Veteran's PTSD with alcohol dependence more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Thus, the Veteran's symptomatology more nearly approximates the criteria for a 30 percent rating for the entire period on appeal.  

The Board finds that the preponderance of the evidence is against a finding that a higher rating is warranted.  The Board finds that the evidence does not show occupational and social impairment with reduced reliability and productivity due to the symptoms.  The Veteran maintained employment, until being laid off.  The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  The evidence does not show weekly or more frequent panic attacks or difficulty understanding complex commands.  The evidence does not show flattened affect as the Veteran was euthymic and on examination affect and mood were normal.  The evidence shows some mood disturbance, but not a disturbance of motivation or mood that combined with the other symptomatology creates reduced reliability and productivity.  The evidence does not show memory impairment or impaired abstract thinking.  While the evidence shows some impaired judgment or impulse control issue with outbursts of anger, the evidence does not show that those symptoms, or other symptoms of the psychiatric disability, combine to make the Veteran have reduced reliability and productivity.  Therefore, the Board finds that the evidence is against the assignment of a higher rating.

The Board has considered whether an extraschedular rating is warranted.  In exceptional cases an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms., which include marked interference with employment and frequent periods of hospitalization.  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that the symptomatology and impairments caused by the Veteran's service-connected mental disorder are specifically contemplated by the schedular rating criteria which examine the symptomatology and the resulting occupational and social impairment.  Therefore, referral for extraschedular consideration is not warranted.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to a contention that his PTSD is more severe than is reflected by the assigned rating.  The criteria for a higher schedular rating were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to rate the disability.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, an initial rating in excess of 30 percent for PTSD with alcohol dependence is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with alcohol dependence is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

The Veteran contends that he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities and that TDIU is warranted.  The Veteran has not been provided an examination that addresses that contention.  Therefore, the Board finds that he should be schedule for examination.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine whether TDIU is warranted  The examiner should review the claims file and should note that review in the examination report.  The examiner should described the symptomatology of the service-connected PTSD with alcohol dependence.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disability of PTSD with alcohol dependence.  If the Veteran is felt capable of employment despite the service-connected disability, the examiner should state what type of employment and what accommodations would be necessary due to the service-connected disability.

2.  Then, readjudicate the claim.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


